Citation Nr: 9908109	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  97-25 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1980 to April 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to the benefit sought on appeal.

The Board notes that effective March 1, 1999, the United 
States Court of Veterans Appeals changed its name to the 
United States Court of Appeals for Veterans Claims 
(hereinafter "Court").


REMAND

The RO has denied the appellant's claim for service 
connection for post-traumatic stress disorder (PTSD) based 
upon a finding that the diagnostic impression of PTSD is not 
adequately supported by the evidence of record.  
Specifically, it was noted that the appellant's alleged 
stressors were unverifiable.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated by 
military service. 38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).   
Service connection for PTSD requires that the record include 
a clear diagnosis of the condition, credible supporting 
evidence that the claimed in service stressor actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in service 
stressor.  38 C.F.R. § 3.304(f) (1998).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other officials records.  If VA 
determines that the veteran engaged in combat with the enemy 
and his alleged stressor(s) are combat related, then the 
veteran's lay testimony or statement is accepted as 
conclusive evidence of the stressor's occurrence and no 
further development or corroborative evidence is required, 
providing that such testimony is found to be 
"satisfactory," i.e., credible, and "consistent with the 
circumstances, conditions, or hardships of service."  See 
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(f).  See 
also, Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  If, 
however, VA determines either that the veteran did not engage 
in combat with the enemy or that the veteran did engage in 
combat, but that the alleged stressor(s) are not combat 
related, then the veteran's lay testimony, by itself, is not 
sufficient to establish the occurrence of the alleged 
stressor(s).  Instead, the record must contain service 
records or other evidence which corroborate the veteran's 
testimony or statements.  See Zarycki v. Brown, 6 Vet. App. 
at 98; Doran v. Brown, 10 Vet. App. 283 (1994). 

In this case, the appellant has identified as his stressors 
harassment and abuse to which he was subjected during his 
period of military service.  In this context, the appellant 
has reported that he was singled out for a level of abuse 
which began after he questioned his commanding officers 
regarding disparities among the representations made to him 
by the recruiter, whose remarks prompted to him to enlist in 
that branch of the service.  In particular, the appellant 
recalled various incidents during service, during which he 
was verbally provoked or taunted, or subjected to additional 
physical activities which resulted in psychological and 
physical trauma.   

The Board notes that in instances where a veteran is claiming 
service connection for disability due to an alleged in 
service personal assault, the provisions of the VA 
Adjudication Procedure Manual (M21-1) regarding claims based 
upon personal assault and the method of developing such cases 
are applicable to this case.  In this regard, the Board notes 
that in addition to service records, alternate evidence must 
be sought in the development of the claim.  See VA 
Adjudication Procedure Manual, M21-1, Part III, paragraph 
5.14(c)(2), (4), and (5).  Under this provision, alternate 
sources may provide credible evidence of the claimed in 
service stressor, to include medical records from private 
(civilian) physicians or caregivers who may have treated the 
veteran immediately following the incident or sometime later; 
testimonial statements from confidants such as family 
members, roommates, fellow service members, or clergy; and 
copies of personal diaries or journals.  The record shows 
that the appellant has submitted copies of correspondence 
between himself and his parents, and attorney in support of 
his claim.  However, it does not appear that the RO has 
informed the appellant of other potential sources of 
verification of his claimed in service stressors in 
accordance with the provisions of M21-1, Part III, paragraph 
5.14(c).  In light of the conflicting diagnosis of PTSD and 
the appellant's assertion of the existence of in service 
stressors, it is the opinion of the Board that additional 
development is warranted to ascertain the credibility of the 
appellant's alleged stressors and, if appropriate, to 
determine whether the stressors resulted in PTSD.

In this regard, the Board notes that although the matter of 
the sufficiency of stressors was previously a matter of law, 
it is now a medical question.  See Cohen v. Brown, 10 Vet. 
App. 128 (1997).  When the RO continued its denial of the 
appellant's claim, the reason given was inability to verify 
the reported stressors. However, under Cohen, such 
considerations do not now properly form the basis of a denial 
of the claim.  Accordingly, the claim must be remanded, so 
that verification of stressors may be undertaken in the 
manner prescribed in Cohen, supra.

Whereas the previously applicable DSM-III-R criteria required 
that in order to establish a diagnosis of PTSD, the veteran 
must have undergone an experience which would have been of 
sufficient gravity to evoke the symptoms of PTSD in "almost 
anyone," and that the stressor had to be outside the range 
of usual human experience, and be markedly distressing to 
almost anyone, a diagnosis may now be established under DSM-
IV when the veteran experiences, witnesses, or is confronted 
with an event or events that involve actual or threatened 
death or serious injury, or a threat to his physical 
integrity or that of others, and his response involves 
intense fear, helplessness, or horror.  See Cohen v. Brown, 
10 Vet. App. at 128.  The question of whether the event 
involves actual or threatened death or serious injury or 
threat to physical integrity per DSM-IV is subjective, that 
is, the question under DSM-IV is whether the particular 
individual felt there was such risk at the time of the 
stressor, not what a reference group would feel.  Id.  The 
matter of the sufficiency of the stressor is now a question 
of medicine, not law.  Id.

Where "there has been an 'unequivocal' diagnosis of PTSD by 
mental heath professionals, the adjudicators must presume 
that the diagnosis was made in accordance with the applicable 
DSM criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)."  Cohen, 10 Vet. 
App. at 153.  Therefore, in cases where an adjudicator may 
feel that a diagnosis of PTSD is unsupported by the facts or 
findings, he or she may not make such a finding without 
adequate supporting medical evidence.  The only proper course 
in such a situation is to note the potential deficiencies 
(e.g., inadequacy of stressors or symptomatology), and 
request a further examination taking these factors into 
consideration.  Cohen v. Brown, 10 Vet. App. at 140 (1997) 
(citing Massey v. Brown, 7 Vet. App. 204, 208 (1994)); 38 
C.F.R. § 4.126 (1998).

A preliminary review of the record discloses that the 
appellant has been variously diagnosed by VA and private 
physicians with PTSD.  Alternately, VA and private medical 
reports have also noted diagnostic impressions of psychiatric 
disorders other than PTSD.  Significantly, during the most 
recent VA medical examination, conducted in April 1998, the 
examiner indicated that evaluation did not yield findings 
clinically diagnostic of PTSD.  Instead, the examiner 
evaluated the appellant with personality disorder, not 
otherwise specified.  (The Board notes that the claims folder 
was not available for review by the examiner in conjunction 
with this examination.)  In each instance, however, the 
appellant's history of in service stressors were unverified 
and accepted as true by the examining physician.  However, 
even when reviewed in the light most favorable to the 
appellant, the record documents variant clinical findings.  
The Board notes, therefore, that the evidence associated with 
the claims folder raises some question as to whether the 
appellant, in fact, suffers from PTSD.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court has held that the duty to assist the 
veteran in obtaining and developing available facts and 
evidence to support his claim includes obtaining adequate VA 
examination.  This duty is neither optional nor 
discretionary.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  
This duty also includes providing additional VA examinations 
by a specialist when recommended.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).  The fulfillment of the statutory duty to 
assist includes conducting a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

In light of the foregoing, and to ensure due process, the 
case is REMANDED to the RO for the following action:

1.  The RO should request the appellant to 
furnish information concerning any more 
recent treatment he received for his 
psychiatric symptomatology that has not been 
associated with the claims folder.  The RO 
should provide the appellant with any 
necessary authorizations for the release of 
this information.

2.  The RO should attempt to obtain the 
appellant's complete service personnel 
records.  The National Personnel Records 
Center (NPRC) should be advised that the 
complete record is needed in order to permit 
the Board to determine whether any documents 
tend to corroborate the appellant's 
allegations.

3.  The RO should furnish the appellant with 
a development letter as recommended for use 
in cases involving personal assault.  See VA 
Adjudication Procedure Manual M21-1, Part 
III, paragraph 5.14(c)(6).  The RO should 
also advise the appellant of potential 
sources of verification of his claimed in 
service stressors.

4.  The RO should request the appellant to 
provide a comprehensive statement, in as much 
detail as possible, regarding the alleged in 
service stressors.  The appellant should be 
asked to provide specific details of the 
claimed stressful events during service, such 
as the dates, locations, description of 
events, including the names, ranks, units of 
assignment, or any other individuals involved 
in the events, including their names, units 
of assignment, or any other identifying data.  
The appellant is advised that this 
information is vital to obtaining supporting 
evidence regarding the stressful events of 
service, and that the appellant must be as 
specific as possible.  The appellant is 
advised that without such detailed 
information a meaningful records search 
cannot be conducted.

5.  Based upon the data and evidence 
received, the RO should prepare a report 
detailing the nature of any stressor which it 
has determined is established by the record.  
If no stressor is verified, the RO should so 
indicate in its report.  This report is to be 
associated with the claims folder.

6.  Following completion of the above, the 
appellant should be afforded a VA psychiatric 
examination by a Board certified 
psychiatrist, who has not previously examined 
the appellant, if available, to determine 
whether PTSD is clinically extant.  The RO 
should provide the examiner with a summary of 
the stressors alleged, and the examiner 
should be instructed that only these events 
may be considered for the purpose of 
determining whether exposure to an in service 
stressor has resulted in the current 
psychiatric symptoms.  The examiner should 
render an opinion whether the diagnostic 
criteria required to support a diagnosis of 
PTSD have been satisfied.  If the diagnosis 
of PTSD is found, it is then requested that 
the examiner comment on the nexus between the 
appellant's current symptomatology and the in 
service stressor(s).  In conjunction with 
his/her review, the examiner should utilize 
the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV) in 
determining whether the appellant suffers 
from PTSD.  All indicated studies, tests and 
evaluations deemed necessary should be 
conducted.

If the examiner finds that PTSD is 
established by the clinical evidence, and 
that this condition is related to the 
appellant's period of military service, the 
examiner should clearly indicate the 
particular corroborated stressors upon which 
the diagnosis is based.  A complete rationale 
should be provided for any opinion expressed. 

7.  The RO should review the medical 
examination report to determine whether the 
examination is adequate for rating purposes 
and comports with the requested action.  If 
not, the RO should undertake any appropriate 
corrective action.  

Thereafter, when the requested development has been 
completed, the case should be returned to Board, if otherwise 
in order.  If the benefit sought on appeal continues to be 
denied, the appellant and his representative, if one is 
appointed, should be furnished a supplemental statement of 
the case, and afforded an opportunity in which to respond.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).








